                           Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 1 of 18
                                                               CIVIL COVER SHEET
JS-44 (Rev. 6/17 DC)
 I. (a) PLAINTIFFS                                                               DEFENDANTS
 Minoo K. Rouhanian                                                             United States of America
                                                                                United States Department of Homeland Security


                                                         11001
 (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________                                                           11001
                                                                                    COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                        ATTORNEYS (IF KNOWN)

 Jacob M. Lebowitz, Esq.
 Posey Lebowitz PLLC
 3221 M Street NW
 Washington, DC 20007

 II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                           PTF    DFT                                                        PTF           DFT
 o     1 U.S. Government    o     3 Federal Question
         Plaintiff                 (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                      of Business in This State
 o     2 U.S. Government    o     4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal Place       o5 o5
         Defendant                  (Indicate Citizenship of
                                                                                                                      of Business in Another State
                                    Parties in item III)            Citizen or Subject of a
                                                                    Foreign Country
                                                                                                 o3 o3                Foreign Nation                         o6 o6
                                             IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
 o     A. Antitrust        o    B. Personal Injury/                      o     C. Administrative Agency                          o      D. Temporary Restraining
                                   Malpractice                                    Review                                                   Order/Preliminary
       410 Antitrust                                                                                                                       Injunction
                                310 Airplane                                   151 Medicare Act
                                315 Airplane Product Liability                                                                    Any nature of suit from any category
                                320 Assault, Libel & Slander              Social Security
                                                                                                                                  may be selected for this category of
                                                                               861 HIA (1395ff)
                                330 Federal Employers Liability                                                                   case assignment.
                                                                               862 Black Lung (923)
                                340 Marine
                                                                               863 DIWC/DIWW (405(g))                             *(If Antitrust, then A governs)*
                                345 Marine Product Liability
                                                                               864 SSID Title XVI
                                350 Motor Vehicle
                                                                               865 RSI (405(g))
                                355 Motor Vehicle Product Liability
                                                                          Other Statutes
                                360 Other Personal Injury
                                                                               891 Agricultural Acts
                                362 Medical Malpractice
                                                                               893 Environmental Matters
                                365 Product Liability
                                                                               890 Other Statutory Actions (If
                                367 Health Care/Pharmaceutical
                                                                                   Administrative Agency is
                                    Personal Injury Product Liability
                                                                                   Involved)
                                368 Asbestos Product Liability


 o     E. General Civil (Other)                                OR              o     F. Pro Se General Civil
 Real Property                          Bankruptcy                                   Federal Tax Suits                                  462 Naturalization
      210 Land Condemnation                 422 Appeal 27 USC 158                        870 Taxes (US plaintiff or                         Application
      220 Foreclosure                       423 Withdrawal 28 USC 157                         defendant)                                465 Other Immigration
      230 Rent, Lease & Ejectment                                                        871 IRS-Third Party 26 USC                         Actions
      240 Torts to Land                 Prisoner Petitions                                    7609                                      470 Racketeer Influenced
      245 Tort Product Liability             535 Death Penalty
                                                                                                                                            & Corrupt Organization
                                             540 Mandamus & Other                    Forfeiture/Penalty
      290 All Other Real Property                                                                                                       480 Consumer Credit
                                             550 Civil Rights                             625 Drug Related Seizure of
                                                                                              Property 21 USC 881                       490 Cable/Satellite TV
 Personal Property                           555 Prison Conditions
                                                                                          690 Other                                     850 Securities/Commodities/
      370 Other Fraud                        560 Civil Detainee – Conditions
                                                                                                                                            Exchange
      371 Truth in Lending                       of Confinement
                                                                                     Other Statutes                                     896 Arbitration
      380 Other Personal Property
                                                                                         375 False Claims Act                           899 Administrative Procedure
          Damage                        Property Rights
                                            820 Copyrights                               376 Qui Tam (31 USC                                Act/Review or Appeal of
      385 Property Damage
                                            830 Patent                                       3729(a))                                       Agency Decision
          Product Liability
                                            835 Patent – Abbreviated New                 400 State Reapportionment                      950 Constitutionality of State
                                                Drug Application                         430 Banks & Banking                                Statutes
                                            840 Trademark                                450 Commerce/ICC                               890 Other Statutory Actions
                                                                                             Rates/etc.                                     (if not administrative agency
                                                                                         460 Deportation                                    review or Privacy Act)
                              Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 2 of 18
 o     G. Habeas Corpus/                       o      H. Employment                            o    I. FOIA/Privacy Act                    o     J. Student Loan
          2255                                        Discrimination
       530 Habeas Corpus – General                    442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
       510 Motion/Vacate Sentence                         (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
       463 Habeas Corpus – Alien                          national origin,                              (if Privacy Act)                             (excluding veterans)
           Detainee                                       discrimination, disability, age,
                                                          religion, retaliation)

                                               *(If pro se, select this deck)*                 *(If pro se, select this deck)*

 o     K. Labor/ERISA                          o      L. Other Civil Rights                    o    M. Contract                            o     N. Three-Judge
          (non-employment)                               (non-employment)                                                                        Court
                                                                                                    110 Insurance
       710 Fair Labor Standards Act                   441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
       720 Labor/Mgmt. Relations                          Act)                                      130 Miller Act                                   (if Voting Rights Act)
       740 Labor Railway Act                          443 Housing/Accommodations                    140 Negotiable Instrument
       751 Family and Medical                         440 Other Civil Rights                        150 Recovery of Overpayment
           Leave Act                                  445 Americans w/Disabilities –                    & Enforcement of
       790 Other Labor Litigation                         Employment                                    Judgment
       791 Empl. Ret. Inc. Security Act               446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                          Other                                         of Veteran’s Benefits
                                                      448 Education                                 160 Stockholder’s Suits
                                                                                                    190 Other Contracts
                                                                                                    195 Contract Product Liability
                                                                                                    196 Franchise


 V. ORIGIN
 o 1 Original o 2 Removed o 3 Remanded                           o 4 Reinstated o 5 Transferred o 6 Multi-district o 7 Appeal to                         o 8 Multi-district
      Proceeding           from State        from Appellate        or Reopened         from another            Litigation              District Judge        Litigation –
                           Court             Court                                     district (specify)                              from Mag.             Direct File
                                                                                                                                       Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
   Federal Tort Claims Act, 28 U.S.C. § 1346(b).2671-80. Federal employee negligently rear-ended Plaintiff's vehicle.

 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS            DEMAND $ 951,585.42                             Check YES only if demanded in complaint
                                             ACTION UNDER F.R.C.P. 23                                                            YES               NO
      COMPLAINT                                                                      JURY DEMAND:

 VIII. RELATED CASE(S)                       (See instruction)                                                                   If yes, please complete related case form
                                                                                 YES                    NO
       IF ANY
              5/19/2020
 DATE: _________________________                  SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________
                                                                                                _______
                                                                                                     _ ___________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
          Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 3 of 18



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
_________________________________________
MINOO ROUHANIAN                             )
312 3rd Street, NE                          )
Washington DC 200002,                       )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )    Civil Action No.______________
                                            )
UNITED STATES OF AMERICA                    )
                                            )
       SERVE:                               )
       7LPRWK\6KHD                         )
       $FWLQJUnited States Attorney        )
       United States Attorney’s             )
       Office For the District of           )
       Columbia 555 4th Street, NW          )
       Washington DC 20001                  )
and                                         )
                                            )
UNITED STATES DEPARTMENT OF                 )
HOMELAND SECURITY                           )
                                            )
       SERVE:                               )
       7LPRWK\6KHD                         )
       $FWLQJUnited States Attorney        )
       United States Attorney’s Office      )
       For the District of Columbia         )
             th
       555 4 Street, NW                     )
       Washington DC 20001                  )
                                            )
       Defendants.                          )
                                            )
       COPIES BY CERTIFIED MAIL             )
                                            )
       Civil-Process Clerk                  )
       United States Attorney’s Office      )
       For the District of Columbia         )
       555 4th Street, NW                   )
       Washington DC 20001                  )
                                            )
       Hon. William Barr                    )
       Attorney General of the U.S.         )
       U.S. Department of Justice           )
            Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 4 of 18



       950 Pennsylvania Avenue, NW        )
       Washington, DC 20530-0001          )
                                          )
      U.S. DEPARTMENT OF                  )
      HOMELAND SECURITY                   )
      2707 Martin Luther King Jr. Ave, SE )
      Mail Stop 0485                      )
      Washington, DC 20528-0485           )
__________________________________________)

                                      COMPLAINT

       COMES NOW, Plaintiff Minoo Rouhanian (“Plaintiff”), by and through undersigned

counsel, and for her complaint against Defendants the United States of America and the United

States Department of Homeland Security (“DHS”) states as follows:

                                      NATURE OF CASE

       This is an action for damages arising out of personal injuries sustained by Plaintiff on

July 19, 2018, when Justin Affuko, an employee of the United States Department of Homeland

Security, rear-ended her while she was stopped in heavy traffic, while Mr. Affuko was acting

within the scope of his employment. As a direct and proximate result of Defendant’s negligence,

Plaintiff has suffered serious and permanent physical injuries resulting in damages which include

past and future medical expenses, lost wages, and pain and suffering.

                                      PARTIES
       1.      Plaintiff, Minoo Rouhanian, is currently an adult resident of the District of

Columbia, residing at the address set forth above.

       2.      Defendant United States of America is sued for Plaintiff’s injuries its employee’s

negligent or wrongful acts and omissions caused. This employee was acting within the scope of

his employment under circumstances where the United States, if a private person, would be

liable to Plaintiff in accordance with the laws of the District of Columbia and/or Virginia –

namely by negligently operating a motor vehicle.

                                                 2
             Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 5 of 18



       3.      Defendant, the Department of Homeland Security, is a cabinet department of the

Executive Branch of the United States Government.


                               JURISDICTION AND VENUE

       4.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

it is a case arising under the laws of the United States and the Constitution of the United States.

       5.      This action arises under the Federal Tort Claims Act, 28 U.S.C. § 1346(b), 2671-

80.

       6.      Venue in this action properly lies in the United States District Court for the

District of Columbia pursuant to 32 CFR § 750.32(a), insofar as the Plaintiff resides in the

District of Columbia, and Defendant DHS is headquartered in the District of Columbia.

       7.      Plaintiff timely submitted a SF-95 claim with the United States Department of

Homeland Security for damages sustained from the negligent conduct described herein. See

claim attached hereto as Exhibit A. On August 8, 2019, the Office of Chief Counsel’s Senior

Claims Specialist, Margaret Ramos, of the Federal Emergency Management Agency (“FEMA”)

issued a denial letter in response to Plaintiff’s SF-95 claim. See letter attached hereto as Exhibit

B.

                               FACTUAL ALLEGATIONS

       8.      On July 19, 2018, at approximately 5:07 p.m., Minoo Rouhanian was driving on

Leesburg Pike near Colvin Run, from her workplace in Reston, Virginia, to her brother’s house

in Potomac, Maryland.

       9.      She was stopped in heavy traffic for several seconds near the intersection of

Leesburg Pike and Colvin Run Road in Great Falls, Virginia.




                                                  3
                Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 6 of 18



          10.    Without any warning, Justin Akuffo, who failed to take note of the conditions of

the road, suddenly slammed the HERTZ rental car he was driving into the rear of Ms.

Rouhanian’s vehicle.

          11.    The force of the impact caused Ms. Rouhanian to be thrown violently forward,

and then quickly snapped backwards.

          12.    Ms. Rouhanian experienced immediate intense pain at the top of her head, a

severe headache, and nausea.

          13.    The sole and proximate cause of the collision and Plaintiff’s injuries was

Defendant’s negligent behavior in not paying attention to the conditions of the road, failing to

come to a stop, and failing to control his speed based on the traffic ahead of him.

          14.    As a direct and proximate result of Defendant’s negligence, Plaintiff suffered

serious injuries.

          15.    Plaintiff required medical treatment for her injuries and will require medical

treatment in the future.

          16.    Since the collision, Plaintiff can no longer lead the life she once enjoyed.

          17.    As a result of her injuries, Plaintiff missed time from work and lost wages.

          18.    Plaintiff was not herself negligent in contributing to the subject accident or

damages.

          19.    The collision was caused solely by Defendant’s negligence and negligence per se.


                                    COUNT I – Negligence
          20.    All preceding paragraphs are incorporated by reference as though fully set forth

herein.




                                                   4
             Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 7 of 18



       21.       At all relevant times herein, Justin Affuko was an employee of DHS, who was

acting within the scope of his employment.

       22.       Under the Federal Tort Claims Act, DHS is liable for any torts committed by

persons acting on behalf of the United States.

       23.       At all relevant times herein, Mr. Affuko owed Plaintiff a duty to exercise ordinary

care while driving, including operating according to the rules of the road and paying attention

while driving.

       24.       Mr. Affuko, and therefore, DHS breached this duty by failing to pay attention

while driving.

       25.       Mr. Affuko directly and proximately caused the collision with Plaintiff by

negligently breaching the aforesaid duty of care.

       26.       As a direct and proximate result of Mr. Affuko’s negligence, Plaintiff suffered

damages, including but not limited to, serious bodily and emotional injuries.

       27.       As a further direct and proximate result of Mr. Affuko’s negligence, Plaintiff

suffered and will continue to suffer physical pain and anguish.

       28.       As a further direct and proximate result of Mr. Affuko’s negligence, Plaintiff

incurred and will continue to incur medical and other expenses.

       29.       As a further direct and proximate result of Mr. Affuko’s negligence, Plaintiff has

incurred and will continue to incur lost wages.

       30.       As a further direct and proximate result of Mr. Affuko’s negligence, Plaintiff had

and continues to have difficulty performing various activities.




                                                  5
                Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 8 of 18



          31.       For such injuries proximately resulting from Mr. Affuko’s foregoing negligent

conduct, Defendant DHS is liable to Plaintiff for compensatory damages in an amount not less

than $951,585.42, which amount shall be proven at trial.

                    WHEREFORE, Plaintiff demands judgment against Defendants as follows: (1)

          compensatory damages in an amount not less than $951,585.42, which amount shall be

          proven at trial; (2) all costs associated with this action; (3) pre- and post-judgment

          interest as permitted by law; and (4) such other and further relief as this Court deems

          proper.

                                   COUNT II – Negligence Per Se
          32.       All preceding paragraphs are incorporated by reference as though fully set forth

herein.

          33.       The aforesaid collision was directly and proximately caused by the negligence per

se of Mr. Affuko.

          34.       Mr. Affuko’s conduct, as described herein, was in violation of the motor vehicle

laws of the Commonwealth of Virginia.

          35.       Such violations include, but are not limited to: (a) following another vehicle more

closely than was reasonably prudent given the speed of Ms. Rouhanian’s vehicle and conditions

of the highway at the time, in violation of VA Code § 46.2-816; (b) driving too fast for highway

and traffic conditions, in violation of VA Code § 46.2-861; (c) driving aggressively by following

too closely, in violation of VA Code § 46.2-868.1; and (d) driving recklessly in a manner so as to

endanger life, limb, and property of another person, in violation of VA Code § 46.2-852.

          36.       The motor vehicle laws of the Commonwealth of Virginia are designed to protect

motor vehicle drivers on Virginia roads and other members of the public.


                                                     6
             Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 9 of 18



       37.     Plaintiff is a member of the class of persons for whose benefit the aforementioned

statutes were enacted.

       38.     The collision and resulting harm were of the type the statutes were designed to

protect against.

       39.     Mr. Affuko’s negligence per se, by virtue of his multitudinous violations of

aforementioned statutes, was the proximate cause of the collision and injuries to the Plaintiff.

       40.     As a direct and proximate result of Mr. Affuko’s negligence per se, Plaintiff

suffered damages, including but not limited to, serious and permanent bodily and emotional

injuries, as well as lost pay and future earnings.

       41.     As a further direct and proximate result of Mr. Affuko’s negligence per se,

Plaintiff suffered and will continue to suffer physical pain and anguish.

       42.     As a further direct and proximate result of Mr. Affuko’s negligence per se,

Plaintiff incurred and will continue to incur medical and other expenses.

       43.     As a further direct and proximate result of Mr. Affuko’s negligence per se,

Plaintiff had and continues to have difficulty performing various activities.

       44.     For such injuries proximately resulting from Mr. Affuko, and Defendant DHS’

negligence per se conduct, Defendant is liable to Plaintiff for compensatory damages in an

amount of $951,585.42, which amount shall be proven at trial.

               WHEREFORE, Plaintiff demands judgment against Defendants as follows: (1)

       compensatory damages in the amount of $951,585.42, which amount will be proven at

       trial; (2) all costs associated with this action; (3) pre- and post-judgment interest as

       permitted by law; and (4) such other and further relief as this Court deems proper.

                                             PRAYER


                                                     7
    Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 10 of 18



       Plaintiff prays judgment against Defendants for $951,585.42 or the maximum

allowable by law.




                                          Respectfully Submitted,



                                          ________________________
                                          Jacob M. Lebowitz, D.C. Bar #483742
                                          POSEY LEBOWITZ, PLLC
                                          3221 M Street NW
                                          Washington, D.C. 20007
                                          (202) 524-0123 (telephone)
                                          (202) 810-9009 (facsimile)
                                          jlebowitz.@poseylebowitz.com
                                          Counsel for Plaintiff

Dated: May 19, 2020




                                      8
Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 11 of 18




                     Exhibit A
Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 12 of 18
Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 13 of 18
Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 14 of 18
Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 15 of 18
Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 16 of 18




                     Exhibit B
Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 17 of 18
Case 1:20-cv-01356 Document 1 Filed 05/20/20 Page 18 of 18
